                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TIMOTHY LEE HATTEN,                         :    Civil No. 1:13-cv-0209
                                            :
                     Plaintiff,             :
                                            :
               v.                           :
                                            :
BRYAN BLEDSOE, Warden, et al.,              :
                                            :
                     Defendant.             :   Judge Sylvia H. Rambo

                                      ORDER

         Before the court is a report and recommendation of the magistrate judge (Doc.
151) in which she recommends granting Defendant’s motion for summary judgment
and denying Plaintiff’s motion for summary affirmance. No objections have been
filed.
         Upon a thorough review of the 35-page report and recommendation, the
undersigned finds that the recommendation is supported by law which is aptly
applied to the facts of this case.
         Accordingly, IT IS HEREBY ORDERED as follows:
         1) The report and recommendation of the magistrate judge is
            ADOPTED;
         2) Plaintiff’s motion for summary affirmance and stay of briefing
            schedule (Doc. 148) is DENIED;
         3) Defendant’s motion for summary judgment (Doc. 130) is
            GRANTED;
         4) The Clerk of Court is directed to close this case.

                                                   s/Sylvia H. Rambo
                                                   SYLVIA H. RAMBO
                                                   United States District Judge

Dated: January 9, 2019
